DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Preliminary Amendment filed 08/17/2022. 
The status of the Claims is as follows:
Claims 1-18 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2022 and 09/01/2022 was filed after the mailing date of the Application on 06/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Py (US 20050194059) in view of Wissner et al. (US 20150089830; Wissner).

Regarding Claim 1 Py discloses a method of filling pharmaceutical containers, comprising: 
filling a first plurality of containers with a filling device (10), the first plurality of containers (14) being supported by a first holder (108) supported on a first transport and packaging container (90), the filling comprising moving a plurality of filling needles of the filling device to a filling needle height and dispensing a substance from the filling needles into each of the first plurality of containers; (par 60) and 
filling a second plurality of containers with the filling device (10), the second plurality of containers being supported by a second holder supported on a second transport and packaging container, the filling comprising moving the filling needles to the filling needle height and dispensing the substance from the filling needles into each of the second plurality of containers, the second plurality of containers differing from the first plurality of containers in a size, a shape, or a type. (par 34, 62)

Py teaches a method of filling that includes a first and second holder supported on the bottom of a first and second transport and packaging container. (Fig. 11; par 47) However Py does not expressly disclose a first holder supported on a first step of a first transport and packaging container the first step defining a first step height; a second holder supported on a second step of a second transport and packaging container, the second step defining a second step height that is equal to the first step height. 

Wissner teaches a method of filling pharmaceutical containers including filling containers of different sizes where a first and second holder is supported on the bottom of a first and second transport and packaging container (Figs. 4a-4b; par 86). Wissner also teaches a first plurality of containers being supported by a first holder (25) supported on a first step (13) of a first transport and packaging container (1) the first step (25) defining a first step height; a second holder (25) supported on a second step (13) of a second transport and packaging container (1), the second step (13) defining a second step height that is equal to the first step height. Where in Figs. 2c and 2d it can be seen that Wisner teaches containers of different sizes can be supported in the same transport and packaging container. (par 86)

Since Py discloses a method of filling a plurality of containers of different sizes and processing multiple transport and packaging containers (par 62) and  Wissner teaches a method of filling a plurality of containers of different sizes supported in a single transport and packaging container (Figs. 2c-2d; par 86) One of ordinary skill in the art would recognize the advantage of a method that can accommodate filling containers of different sizes at the same height in combining the teachings of Wissner in the method of Py for the purposes of improving the versatility of the method. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of filling a first and second plurality of containers of different sizes as taught by Py to include supporting the first and second plurality of containers on a first and second step of the same height as taught by Wissner since par 86 of Wissner suggests that such a modification provides a filling a plurality of containers at the same height for the purposes of improving the versatility of the method. 

Regarding Claim 2 the modified invention of Py in view of Wissner discloses the invention as described above.  Wissner further teaches upper ends of the first plurality of containers are each held at a set height (Fig. 2d) in the first transport and packaging container and upper ends of the second plurality of containers are each also held at the set height (Fig. 2d) in the second transport and packaging container. Where in Figs. 2c and 2d it can be seen that Wisner teaches containers of different sizes can be supported in the same transport and packaging container. (par 86)

Since Py discloses a method of filling a plurality of containers of different sizes and processing multiple transport and packaging containers (par 62) and  Wissner teaches a method of filling a plurality of containers of different sizes supported in a single transport and packaging container (Figs. 2c-2d; par 86) One of ordinary skill in the art would recognize the advantage of a method that can accommodate filling containers of different sizes at the same height in combining the teachings of Wissner in the method of Py for the purposes of improving the versatility of the method. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of filling a first and second plurality of containers of different sizes as taught by Py to include supporting the first and second plurality of containers on a first and second step of the same height as taught by Wissner since par 86 of Wissner suggests that such a modification provides a filling a plurality of containers at the same height for the purposes of improving the versatility of the method. 


Regarding Claim 3 the modified invention of Py in view of Wissner discloses the invention as described above.  Wissner further teaches the first transport and packaging container defines a first overall height and the second transport and packaging container defines a second overall height that is equal to the first overall height (Fig. 2d). Where in Figs. 2c and 2d it can be seen that Wisner teaches containers of different sizes can be supported in the same transport and packaging container. (par 86)

Since Py discloses a method of filling a plurality of containers of different sizes and processing multiple transport and packaging containers (par 62) and  Wissner teaches a method of filling a plurality of containers of different sizes supported in a single transport and packaging container (Figs. 2c-2d; par 86) One of ordinary skill in the art would recognize the advantage of a method that can accommodate filling containers of different sizes at the same height in combining the teachings of Wissner in the method of Py for the purposes of improving the versatility of the method. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of filling a first and second plurality of containers of different sizes as taught by Py to include supporting the first and second plurality of containers on a first and second step of the same height as taught by Wissner since par 86 of Wissner suggests that such a modification provides a filling a plurality of containers at the same height for the purposes of improving the versatility of the method. 


Regarding Claim 4 the modified invention of Py in view of Wissner discloses the invention as described above.  Wissner further upper ends of the first plurality of containers are each held at a set height (Fig. 2d) in the first transport and packaging container and upper ends of the second plurality of containers are each also held at the set height (Fig. 2d) in the second transport and packaging container independent of at least one of a shape, a type, or a size of each of the held containers. Where in Figs. 2c and 2d it can be seen that Wisner teaches containers of different sizes can be supported in the same transport and packaging container. (par 86)

Since Py discloses a method of filling a plurality of containers of different sizes and processing multiple transport and packaging containers (par 62) and  Wissner teaches a method of filling a plurality of containers of different sizes supported in a single transport and packaging container (Figs. 2c-2d; par 86) One of ordinary skill in the art would recognize the advantage of a method that can accommodate filling containers of different sizes at the same height in combining the teachings of Wissner in the method of Py for the purposes of improving the versatility of the method. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of filling a first and second plurality of containers of different sizes as taught by Py to include supporting the first and second plurality of containers on a first and second step of the same height as taught by Wissner since par 86 of Wissner suggests that such a modification provides a filling a plurality of containers at the same height for the purposes of improving the versatility of the method. 

Regarding Claim 5 the modified invention of Py in view of Wissner discloses the invention as described above.  Wissner further discloses the set height is less than the first overall height and the second overall height.(Fig. 2d) Where in Figs. 2c and 2d it can be seen that Wisner teaches containers of different sizes can be supported in the same transport and packaging container. (par 86)

Since Py discloses a method of filling a plurality of containers of different sizes and processing multiple transport and packaging containers (par 62) and  Wissner teaches a method of filling a plurality of containers of different sizes supported in a single transport and packaging container (Figs. 2c-2d; par 86) One of ordinary skill in the art would recognize the advantage of a method that can accommodate filling containers of different sizes at the same height in combining the teachings of Wissner in the method of Py for the purposes of improving the versatility of the method. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of filling a first and second plurality of containers of different sizes as taught by Py to include supporting the first and second plurality of containers on a first and second step of the same height as taught by Wissner since par 86 of Wissner suggests that such a modification provides a filling a plurality of containers at the same height for the purposes of improving the versatility of the method. 

Regarding Claim 6 the modified invention of Py in view of Wissner discloses the invention as described above.  Wissner further discloses the first step (13) is placed between a pair of sidewalls (12) of the first transport and packaging container and the second step (13) is placed between a pair of sidewalls (12) of the second transport and packaging containers. (Fig. 2d) Where in Figs. 2c and 2d it can be seen that Wisner teaches containers of different sizes can be supported in the same transport and packaging container. (par 86)

Since Py discloses a method of filling a plurality of containers of different sizes and processing multiple transport and packaging containers (par 62) and  Wissner teaches a method of filling a plurality of containers of different sizes supported in a single transport and packaging container (Figs. 2c-2d; par 86) One of ordinary skill in the art would recognize the advantage of a method that can accommodate filling containers of different sizes at the same height in combining the teachings of Wissner in the method of Py for the purposes of improving the versatility of the method. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of filling a first and second plurality of containers of different sizes as taught by Py to include supporting the first and second plurality of containers on a first and second step of the same height as taught by Wissner since par 86 of Wissner suggests that such a modification provides a filling a plurality of containers at the same height for the purposes of improving the versatility of the method. 

Regarding Claim 7 the modified invention of Py in view of Wissner discloses the invention as described above.  Wissner further discloses the pair of sidewalls (12) of the first transport and packaging container and the pair of sidewalls (12) of the second transport and packaging container each comprise an upper sidewall (14) and a lower sidewall (12) that is connected to the upper sidewall (14), the upper sidewall (14) defining a sidewall height, the first step height (13) being equal to a difference between the first overall height (Fig. 2d) and the sidewall height  and the second step height being equal to a difference between the second overall height and the sidewall height. (Fig. 2d) Where in Figs. 2c and 2d it can be seen that Wisner teaches containers of different sizes can be supported in the same transport and packaging container. (par 86)

Since Py discloses a method of filling a plurality of containers of different sizes and processing multiple transport and packaging containers (par 62) and  Wissner teaches a method of filling a plurality of containers of different sizes supported in a single transport and packaging container (Figs. 2c-2d; par 86) One of ordinary skill in the art would recognize the advantage of a method that can accommodate filling containers of different sizes at the same height in combining the teachings of Wissner in the method of Py for the purposes of improving the versatility of the method. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of filling a first and second plurality of containers of different sizes as taught by Py to include supporting the first and second plurality of containers on a first and second step of the same height as taught by Wissner since par 86 of Wissner suggests that such a modification provides a filling a plurality of containers at the same height for the purposes of improving the versatility of the method. 

Regarding Claim 8 the modified invention of Py in view of Wissner discloses the invention as described above.  Wissner further discloses the first step (13) and the second step (13) each connect the lower sidewall (12) to the upper sidewall (14) of the respective transport and packaging container. (Fig. 2d) Where in Figs. 2c and 2d it can be seen that Wisner teaches containers of different sizes can be supported in the same transport and packaging container. (par 86)

Since Py discloses a method of filling a plurality of containers of different sizes and processing multiple transport and packaging containers (par 62) and  Wissner teaches a method of filling a plurality of containers of different sizes supported in a single transport and packaging container (Figs. 2c-2d; par 86) One of ordinary skill in the art would recognize the advantage of a method that can accommodate filling containers of different sizes at the same height in combining the teachings of Wissner in the method of Py for the purposes of improving the versatility of the method. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of filling a first and second plurality of containers of different sizes as taught by Py to include supporting the first and second plurality of containers on a first and second step of the same height as taught by Wissner since par 86 of Wissner suggests that such a modification provides a filling a plurality of containers at the same height for the purposes of improving the versatility of the method. 

Regarding Claim 9 the modified invention of Py in view of Wissner discloses the invention as described above.  Py further discloses a processing station (Fig. 3) comprises the filling device (10), the method further comprising conveying (par 44) the first plurality of containers to the processing station with a conveyor device (104, 106) and conveying the second plurality of containers to the processing station with the conveyor device (104, 106). 

Regarding Claim 10 the modified invention of Py in view of Wissner discloses the invention as described above.  Py further discloses the first packaging and transport container and the second transport and packaging container are each packaged in a packaging unit prior to filling the first plurality of containers and the second plurality of containers, the method further comprising opening the packaging unit and removing the first packaging and transport container and the second transport and packaging container from the packaging unit prior to filling the first plurality of containers and the second plurality of containers. (par 47; Fig. 11)

Regarding Claim 11 the modified invention of Py in view of Wissner discloses the invention as described above.  Py further discloses removing a protective film from the packaging unit prior to removing the first packaging and transport container and the second transport and packaging container from the packaging unit. (par 47; Fig. 11)

Regarding Claim 12 the modified invention of Py in view of Wissner discloses the invention as described above.  Py further discloses the substance comprises a substance for medical, pharmaceutical, or cosmetic uses. (par 34)

Regarding Claim 13 the modified invention of Py in view of Wissner discloses the invention as described above.  Wissner further discloses the first packaging and transport container and the second transport and packaging container are each of a box shaped design. (Fig. 2d) Where in Figs. 2c and 2d it can be seen that Wisner teaches containers of different sizes can be supported in the same transport and packaging container. (par 86)

Since Py discloses a method of filling a plurality of containers of different sizes and processing multiple transport and packaging containers (par 62) and  Wissner teaches a method of filling a plurality of containers of different sizes supported in a single transport and packaging container (Figs. 2c-2d; par 86) One of ordinary skill in the art would recognize the advantage of a method that can accommodate filling containers of different sizes at the same height in combining the teachings of Wissner in the method of Py for the purposes of improving the versatility of the method. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of filling a first and second plurality of containers of different sizes as taught by Py to include supporting the first and second plurality of containers on a first and second step of the same height as taught by Wissner since par 86 of Wissner suggests that such a modification provides a filling a plurality of containers at the same height for the purposes of improving the versatility of the method. 

Regarding Claim 14 the modified invention of Py in view of Wissner discloses the invention as described above.  Wissner further discloses the second plurality of containers each have a different size than each of the first plurality of containers. (Fig. 2d) Where in Figs. 2c and 2d it can be seen that Wisner teaches containers of different sizes can be supported in the same transport and packaging container. (par 86)

Since Py discloses a method of filling a plurality of containers of different sizes and processing multiple transport and packaging containers (par 62) and  Wissner teaches a method of filling a plurality of containers of different sizes supported in a single transport and packaging container (Figs. 2c-2d; par 86) One of ordinary skill in the art would recognize the advantage of a method that can accommodate filling containers of different sizes at the same height in combining the teachings of Wissner in the method of Py for the purposes of improving the versatility of the method. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of filling a first and second plurality of containers of different sizes as taught by Py to include supporting the first and second plurality of containers on a first and second step of the same height as taught by Wissner since par 86 of Wissner suggests that such a modification provides a filling a plurality of containers at the same height for the purposes of improving the versatility of the method. 

Regarding Claim 15 the modified invention of Py in view of Wissner discloses the invention as described above.  Py further discloses the second plurality of containers each have a different shape than each of the first plurality of containers. (par 34)

Regarding Claim 16 the modified invention of Py in view of Wissner discloses the invention as described above.  Py further discloses the second plurality of containers are of a different type than each of the first plurality of containers. (par 34)

Regarding Claim 17 the modified invention of Py in view of Wissner discloses the invention as described above.  Wissner further discloses the first transport and packaging container and the second transport and packaging container both have the same dimensions and the same geometry. (Fig. 2d) Where in Figs. 2c and 2d it can be seen that Wisner teaches containers of different sizes can be supported in the same transport and packaging container. (par 86)

Since Py discloses a method of filling a plurality of containers of different sizes and processing multiple transport and packaging containers (par 62) and  Wissner teaches a method of filling a plurality of containers of different sizes supported in a single transport and packaging container (Figs. 2c-2d; par 86) One of ordinary skill in the art would recognize the advantage of a method that can accommodate filling containers of different sizes at the same height in combining the teachings of Wissner in the method of Py for the purposes of improving the versatility of the method. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of filling a first and second plurality of containers of different sizes as taught by Py to include supporting the first and second plurality of containers on a first and second step of the same height as taught by Wissner since par 86 of Wissner suggests that such a modification provides a filling a plurality of containers at the same height for the purposes of improving the versatility of the method. 

Regarding Claim 18 the modified invention of Py in view of Wissner discloses the invention as described above.  Wissner further discloses the first plurality of containers are each held in a respective one of a first plurality of holder openings (35) of the first holder and the second plurality of containers are each held in a respective one of a second plurality of holder openings (35) of the second holder, wherein at least one of the first holder or the second holder comprises at least two elastic holding arms (36) assigned to each of the respective holder openings and configured to support a container in their respectively assigned holder opening. (Fig. 2d) Where in Figs. 2c and 2d it can be seen that Wisner teaches containers of different sizes can be supported in the same transport and packaging container. (par 86)

Since Py discloses a method of filling a plurality of containers of different sizes and processing multiple transport and packaging containers (par 62) and  Wissner teaches a method of filling a plurality of containers of different sizes supported in a single transport and packaging container (Figs. 2c-2d; par 86) One of ordinary skill in the art would recognize the advantage of a method that can accommodate filling containers of different sizes at the same height in combining the teachings of Wissner in the method of Py for the purposes of improving the versatility of the method. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of filling a first and second plurality of containers of different sizes as taught by Py to include supporting the first and second plurality of containers on a first and second step of the same height as taught by Wissner since par 86 of Wissner suggests that such a modification provides a filling a plurality of containers at the same height for the purposes of improving the versatility of the method. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080184671 filling a plurality of containers
US 20170183113 transport and packaging container
US 6418982 filling a plurality of containers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731